DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input to receive in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 2011/0043657 A1).

Regarding claim 1, Hara discloses 
A method of chromatically-corrected image demosaicing, the method comprising: 
inputting image data from an image sensor (101; fig. 7) of an imaging system with chromatic aberration (fig. 7; [0065]), wherein the image sensor has a plurality of pixels at respective pixel positions and a colour filter array defining a pattern of colour filters, one colour filter over each pixel, and wherein the image data comprises a pixel value for each pixel of the image sensor (fig. 2; Bayer array); and 
demosaicing the image data to determine a colour value for each of one or more image colours at each pixel position ([0034], [0068]-[0069]; fig. 8; A red signal level is determined at the position 303 using the first shift correction unit 107.) , 
wherein the demosaicing comprises determining a first colour value (Red) for a target pixel covered by a filter of a second colour (Green) by: 
determining a neighbouring set of pixels, each covered by a filter of the first colour, which have pixel positions neighbouring the target pixel ([0071]; Red pixels 801-804 are used to determine the signal level Qr at coordinate 303; fig. 8), 
wherein determining the neighbouring set of pixels includes compensating for chromatic aberration by i) determining a chromatically-corrected position of the target pixel (The target pixel position is corrected to a new position referred to as the aberration coordinates 303; [0043]; fig. 8), or ii) determining chromatically-corrected positions of each of the neighbouring set of pixels, when determining pixel positions neighbouring the target pixel, 
spatially interpolating between pixel values of the neighbouring set of pixels to determine the first colour value ([0068], [0071]; Red pixels 801-804 are used to determine the signal level Qr at coordinate 303 using bilinear interpolation; fig. 8), and 
adjusting the first colour value dependent upon an image brightness variation in a region around the target pixel ([0073]; fig. 7; High frequency components of the interpolated green pixels are used to adjust the interpolated values output from the first and second shift correction units 107 and 108; fig. 7).

Regarding claim 2, Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses, wherein the region around the target pixel comprises a local region of the colour filter array ([0073]; A 3X3 array of pixels centered on the pixel of interest is used.). 

Regarding claim 3, Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses, wherein the image brightness variation is defined by a set of third colour values of a set of pixels in the region each covered by a filter of a third colour (Green; [0072]-[0073]; fig. 9). 

Regarding claim 4, Hara discloses everything claimed as applied above (see claim 3), in addition, Hara discloses, wherein determining the chromatically-corrected position of a pixel comprises adjusting a position of the pixel by a chromatic position correction dependent upon the chromatic aberration (The target pixel position is corrected to a new position referred to as the aberration coordinates 303; [0043]; fig. 8), and wherein the adjusting comprises:
determining an adjustment from the third colour values ([0072]-[0073]),
modifying the adjustment using the chromatic position correction for the or each chromatically-corrected pixel position to determine a modified adjustment ([0073]; fig. 7; High frequency components of the interpolated green pixels are used to adjust the interpolated values output from the first and second shift correction units 107 and 108; fig. 7), and
applying the modified adjustment to the first colour value (Qrgh is applied to the first color value at 113; fig. 7). 

Regarding claim 5, Hara discloses everything claimed as applied above (see claim 4), in addition, Hara discloses, wherein the adjustment is dependent upon or substantially equal to a linear combination of one or more functions of the or each chromatic position correction ([0073]; Equations 5-9 show that the adjustments are dependent upon a function of the chromatic position correction.), the method further comprising determining one or more coefficients of the linear combination from the third colour values (Any elements of each of the equations 5-9 containing a green value reads on the coefficients of the linear combination.). 

Regarding claim 6, Hara discloses everything claimed as applied above (see claim 5), in addition, Hara discloses, wherein the one or more functions of the or each chromatic position correction are quadratic functions of the or each chromatic position correction (Equations 5-9). 

Regarding claim 7, Hara discloses everything claimed as applied above (see claim 5), in addition, Hara discloses, wherein the one or more coefficients comprise linear combinations of the third colour values (Any elements of each of the equations 5-9 containing a green value reads on the coefficients of the linear combination.). 

Regarding claim 8, Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses, wherein adjusting the first colour value dependent upon an image brightness variation in a region around the target pixel comprises performing a convolution over pixel values in the region around the target pixel (Interpolation of the green pixels can be interpreted as a convolution; fig. 9).

Regarding claim 10, Hara discloses everything claimed as applied above (see claim 4), in addition, Hara discloses, wherein the colour filter array is a 2D array defining a 2D pattern of colour filters (fig. 2), wherein the neighbouring set of pixels comprises a set of pixels in two dimensions (fig. 8), and wherein determining the adjustment comprises determining first and second partial adjustments representing the image brightness variation in each of two orthogonal directions in the array, and combining the first and second partial adjustments to determine the adjustment (Equations 5-9; [0073]; The elements of the equations including α can be determined as a first partial adjustment in the α direction and the elements of the equations including β can be determined as a second partial adjustment in the β direction). 

Regarding claim 11, Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses, wherein the first colour is red or blue and the second colour is green (Fig. 8; Red value is found for a green location. Depending on where the aberration coordinate is, a red value may be found for a location where a green pixel is.). 

Regarding claim 12, Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses, wherein the first colour is red or blue and the second colour is red or blue (Fig. 8; Red value is found for a blue location.). 

Regarding claim 13, Hara discloses everything claimed as applied above (see claim 3), in addition, Hara discloses, wherein the colour filter array comprises a Bayer filter (fig. 2) and wherein the third colour is green (fig. 9; [0073])). 

Regarding claim 14, Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses, wherein determining the chromatically-corrected position of a pixel comprises applying x-(α) and y-(β) offset values to a position of the pixel (Aberration coordinates; [0045]; fig. 8)

Regarding claim 15, Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses, wherein the neighboring set of pixels comprises a set of four pixels (fig. 8; Four red pixels), and wherein the spatial interpolating comprises bilinear interpolation (Equation 4; [0050]; [0071]). 

Regarding claim 18, Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses, A non-transitory data carrier carrying processor control code to implement the method of claim 1 ([0079]-[0081]). 

 
Regarding claim 19, Hara discloses 
An image processing system (fig. 7) for chromatically-corrected image demosaicing, the system comprising: 
an input (Input to A/D conversion 102; fig. 7) to receive image data from an image sensor (101; fig. 7) of an imaging system with chromatic aberration (fig. 7; [0065]), wherein the image sensor has a plurality of pixels at respective pixel positions and a colour filter array defining a pattern of colour filters, one colour filter over each pixel, and wherein the image data comprises a pixel value for each pixel of the image sensor (fig. 2; Bayer array); and 
a demosaicing system (122; fig. 7) to demosaic the image data to determine a colour value for each of one or more image colours at each pixel position ([0034], [0068]-[0069]; fig. 8; A red signal level is determined at the position 303 using the first shift correction unit 107.) , 
wherein the demosaicing system is configured to determine a first colour value (Red) for a pixel covered by a filter of a second colour (Green), wherein the demosaicing system is further configured to:
determine a neighbouring set of pixels, each covered by a filter of the first colour, which have pixel positions neighbouring the target pixel ([0071]; Red pixels 801-804 are used to determine the signal level Qr at coordinate 303; fig. 8), 
compensate for chromatic aberration by i) determining a chromatically-corrected position of the target pixel (The target pixel position is corrected to a new position referred to as the aberration coordinates 303; [0043]; fig. 8), or ii) determining chromatically-corrected positions of each of the neighbouring set of pixels, when determining pixel positions neighbouring the target pixel, 
spatially interpolate between pixel values of the neighbouring set of pixels to determine the first colour value ([0068], [0071]; Red pixels 801-804 are used to determine the signal level Qr at coordinate 303 using bilinear interpolation; fig. 8), and 
adjust the first colour value dependent upon an image brightness variation in a region around the target pixel ([0073]; fig. 7; High frequency components of the interpolated green pixels are used to adjust the interpolated values output from the first and second shift correction units 107 and 108; fig. 7).

Allowable Subject Matter
Claims 9, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record fails to disclose determining an adjustment to the first color value and scaling the adjustment dependent upon a distance between the target pixel and one or more of the neighboring pixels compensated for chromatic aberration.

Regarding claim 16, the prior art of record fails to disclose a second or higher partial derivative, with respect to position, of a set of third color values covered by a filter of a third color.

Regarding claim 17, the prior art of record fails to disclose adjusting the first color value dependent upon a linear combination of quadratic functions of two spatial coordinates, with coefficients given by estimated second partial derivatives of the third color values with respect to the spatial coordinates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hada et al. (US 2016/0260197 A1) teaches adjusting the position of a target pixel based on chromatic aberration and performing interpolation on the pixel based on the new position (fig. 2).
Kasahara (US 2009/0202171 A1) teaches adjusting the position of a target pixel based on chromatic aberration and performing interpolation on the pixel based on the new position ([0044]; fig. 5).
Watari (US 2010/0214446 A1) teaches adjusting the position of a target pixel based on chromatic aberration and performing interpolation on the pixel based on the new position (figs. 3, 6, 14-15).

Stavely et al. (US 2004/0240726 A1) teaches shifting the pixel kernel used for interpolation based on chromatic aberration (fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/17/2022